Citation Nr: 1607084	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a post-operative lumbosacral spine disorder to include injury residuals, degenerative disc disease, degenerative joint disease, and spinal fusion.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1964 to June 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals.  In June 2009, the RO determined that additional relevant service treatment records had been received and denied service connection for back injury residuals on the merits.  In May 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge sitting at the RO.  

In September 2011, the Veteran was afforded the requested hearing before a Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In January 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for back injury residuals and remanded the Veteran's appeal to the RO for additional action.  

On August 2013, the Board remanded the Veteran's claim to the RO for additional action.  In February 2014, the Board denied service connection for back injury residuals.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In May 2015, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the February 2014 Board decision; and remanded the Veteran's appeal to the Board for additional action consistent with the JMR.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Parties' JMR directs that the Board should remand the Veteran's appeal to the AOJ so that it may consider additional relevant evidence submitted into the record since the last supplemental statement of the case (SSOC) provided to the Veteran and reconsider the Veteran's request for an additional hearing before a Veterans Law Judge.  In May 2015, the Veteran was informed that the Veterans Law Judge who had conducted his September 2011 hearing had retired and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In July 2015, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested videoconference hearing before a Veterans Law Judge has not been scheduled.  

In a January 2016 written statement, the Veteran waived the AOJ's review of the additional evidence received into the record since the last SSOC.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

